DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
*As a preliminary matter, it is noted that NONE of the Figures comprise any reference numbers. Although not objectionable in and of itself, reference numbers are helpful as opposed to repeat a component’s full “name” repeatedly throughout the Specification. It is further noted that nor does the disclosure address and identify each of said components in the Figures by its full name identifier. 
That being said, the “reference character” in the present case is the name of each component. The specification fails to set forth each component listed in the Figures. Noting that none of Figure 2 nor its components are provided in the detailed description. If a component is important enough to be drawn and provided in the Figure then it most also appear and referenced in the Specification to give a complete and full understanding of the invention. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Circuit between the electric grid and the site (“circuit” not labeled/identified in the disclosure as such if the claim is going to reference “a circuit”);
Computing system;
Disconnect switch;
Data connection; and
Weatherized energy storage.

In addition to Figure 2 not referenced in the detailed description, it is unclear how Figure 2 integrates with the system shown in Figure(s) 3-4. Such integration is commonly shown by labeling said components/connection with corresponding references numbers to identify said like/corresponding components between Figures. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing .

 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the 
Figure 2 is missing in the Detailed Description; 
The detailed description fails to provide a full and complete disclosure of the invention, omitting components contained in Figures 2-4; 
The Specification fails to provide adequate disclosure linking Figure 2 and its integration into/with Figures 3-4. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim fails set provide proper formatting, particularly each different claim element is not separated by a line indentation, see MPEP 608.01(m):
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1
The limitation “on a circuit between…” fails to recite the object/system that is being claimed. Instead the claim purports to begin with a location. Standard claim construction language would be along the lines “A circuit comprising….”
Claim terminology in parenthesis “(below meter”) is improper. Furthermore the claim term “below meter” is not understood. 
Lack of antecedent basis for the claim term “the electric grid”, “the site-side electric network”. 
Unclear whether said claimed “weatherized energy storage” and “the energy storage” is intended to refer to the same component (similarly throughout the claim,  Applicant should use the same term to refer to the same component else it will be understood as refereeing to a different/additional component). 
It is unclear what is meant by “below the circuit from the grid”, particularly said term “below”. 

	In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.  Where there is a great deal of confusion and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckwith US 2002/0089802.

Beckwith teaches:
1. A circuit comprising: an interconnection point for (noting intended use, emphasis added)weatherized energy storage (see interconnection point between Phase A-C and Fuses 1, FIG4), combined with a disconnect switch (3), when opened, isolates an energy storage (4), a computing system containing metering, communication, and processing (see 51, FIG2 and 57, particularly 38, Spec. Para. 32-33) and a data connection (ie. “C”, 14, 44 and/or “O”, 13, 45) to a connected energy storage system (4 and 8, FIG4) to manage its operation in response to signals from the computing system (See Spec. Para. 32-33). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836